In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-20-00315-CV


              THE CITY OF AMARILLO, TEXAS AND JARED MILLER,
          IN HIS OFFICIAL CAPACITY AS CITY MANAGER, APPELLANTS

                                           V.

   NATHAN SLOAN NUREK AND MICHAEL BRANDON STENNETT, APPELLEES

                       On Appeal from the County Court at Law No. 2
                                   Potter County, Texas
           Trial Court No. V-105821-00-2, Honorable Matthew H. Hand, Presiding

                                  February 23, 2021
                   ORDER OF ABATEMENT AND REMAND
                    Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellants, the City of Amarillo and Jared Miller in his official capacity as City

Manager, appeal from the Court’s Final Order. Appellee Michael Brandon Stennett has

filed a cross-appeal. The Court’s Final Order was signed by the trial court but does not

bear the signature date. See TEX. R. CIV. P. 306a(2). Without this date, we are unable

to determine whether the notices of appeal were timely filed. See TEX. R. APP. P. 26.1.
       Accordingly, we abate this appeal and remand the cause to the trial court for entry

of a judgment nunc pro tunc reflecting the date the trial court signed the Court’s Final

Order. The trial court shall cause the judgment nunc pro tunc to be included in a

supplemental clerk’s record filed with the Clerk of this Court no later than March 25, 2021.


       It is so ordered.


                                                        Per Curiam




                                             2